UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF COLUMBIA

FILED

KURT ZAMOR , )
) 019
Plaimiff, ) APR 1 7 2
) C\erk. U.S. D\strict_& Bankrupttt:1
V' ) Civ. No_ 19076() (UNA) Courts torthe D|stnct of Colum
)
MONARCH SHIPPING_CO., LTD, et al., )
)
Defendants. )
MEMORANDUM OPINION

 

The plaintiff is a federal prisoner and, presumably, a citizen of Haiti. He purports to
bring this class action lawsuit on behalf of the people of Haiti. The plaintiff alleges that the
United States Coast Guard, among others, failed to prevent a vessel, M/V Monarch Empress,
from discharging oil-contaminated bilge water directly into the sea while at a Haitian port. Thus,
the plaintiff alleges, the defendants are responsible to harm to sea life and human health, for

which damages of $30 million are demanded

Because this pro se plaintiff is not a lawyer, he may not represent the interests of any
other individual,_see 28 U.S.C. § 1654, or a class of plaintiffs, see Hearai v. Caruso, 351 F.
App’x l, 15 (6th Cir. 2009) (denying class certification and appointment of the plaintiff as class
representative where the plaintiff was “an incarcerated pro se litigant without legal training Who
is . . . not able adequately to represent the proposed class”); Oxendine v. Wz'lliams, 509 F.2d
1405, 1407 (4th Cir. 1975) (per curiam) (“[It] it is plain error to permit this imprisoned litigant
who is unassisted by counsel to represent his fellow inmates in a class action.”); Ali v. U.S.

Parole Comm ’n, 2007 U.S. Dist. LEXIS 20777, at *16 (D.D.C. Mar. 23, 2007) (concluding “that

a pro se litigant is not a suitable class representative”), aff’d, No. 07-5134, 2007 U.S. App.

LEXIS 27270, at *1 (D.C. Cir. Nov. 23, 2007) (per curiam).

Furthermore, it is not clear that the plaintiff demonstrates a valid basis for the Court’s

jurisdiction The plaintiff relies on MARPOL, which the Fifth Circuit has described as follows:

The Act to Prevent Pollution from Ships (“APPS”), 33 U.S.C. §
1901, et seq., represents Congress’ implementation of two related
marine environmental treaties to which the United States is a party:
the 1973 lnternational Convention for the Prevention of Pollution
from Ships and the Protocol of 1978 Relating to the International
Convention for the Prevention of Pollution from Ships. Together,
these treaties are generally referred to as MARPOL 73/78
(“MARPOL”).

United States v. Jho, 534 F.3d 398, 401 (5th Cir. 2008); see Um'ted States v. Pena, 684 F.3d
1137, 1142 (11th Cir. 2012) (describing MARPOL as “the common name for the lntemational
Convention for the Prevention of Pollution from Ships, Nov. 2, 1973, as modified by the
Protocol of 1978”). An individual “may possess standing under an international law treaty if
there is a treaty and it is self-executing.” Um`tea' States v. Royal Caribbean Cruises, Lta'., 11 F.
Supp. 2d 1358, 1367 (S.D. Fla. 1998). “MARPOL is not self-executing,” id. at 1367, however,
and it is questionable that the plaintiff has standing to bring a claim under it, see Haitian Refugee
Ctr., Inc. v. Baker, 949 F.2d 1109, 1110 (11th Cir. 1991) (per curiam) (concluding that “Article
33 [of the 1967 United Nations Protocol Relating to the Status of Refugees] is not self-executing
and thus provides no enforceable rights to the Haitian plaintiffs in this case”); cf. Royal
Caribbean Cruises, 11 F. Supp. 2d at 1367 (declining to “reach the question of whether

defendant . . . has standing to litigate its rights under MARPOL).

The Court will grant the plaintiffs application to proceed in forma pauperis and will

  
   

dismiss the complaint without prejudice

 

United States District Judge

DATE: April l g , 2019